Citation Nr: 0618349	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel
INTRODUCTION

The veteran had honorable active service from December 1960 
to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

A hearing before the undersigned sitting at the VA Regional 
Office in Oakland, California was held in May 2005.  A 
transcript of that hearing is of record. 


FINDINGS OF FACT

1.  Sensorineural hearing loss was first exhibited many years 
after service and a preponderance of the evidence is against 
finding that any current bilateral hearing loss is related to 
the veteran's military service.

2.  The preponderance of evidence is against finding that any 
current tinnitus is related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated by service, and a sensorineural hearing loss may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated August 2003.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's July 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain private medical records and other relevant 
evidence on his behalf, and essentially made the veteran 
aware that he should submit any evidence he had that 
pertained to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, including private and VA treatment records, which 
will be addressed as pertinent.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been prejudiced by the timing or 
content of the notice.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time. 

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and in light of the ultimate denial of 
the service connection claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the  United 
States Court of Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the 
above reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2005).  

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (2005).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for a claimed 
disorder, the following must be present: (1) Medical evidence 
of a current disability; (2) Medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) Medical evidence 
of a connection between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In the absence of proof of a 
present disability, there is no valid claim presented.  38 
U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A preexisting injury disease will be considered to 
have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.306 (2005).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

During a May 2005 hearing before the undersigned, the veteran 
contended that he had chronic ear disease when he entered 
service and that hearing loss noted in his separation 
examination report demonstrates that his ear disease was 
aggravated by service.  He also contends that acoustic trauma 
from gunfire in service damaged his hearing and that there 
were no intervening causes of hearing loss from the time of 
his separation to the present.  The veteran states that he 
always wore hearing protection in high noise environments 
during his 30 some years working at a paper mill, and that he 
has not fired a gun in 30 years.  Therefore, he contends, 
there was no post-service disease or trauma that caused his 
hearing loss.

The veteran's enlistment examination in December 1960 
reflects no hearing deficit in either ear, with whispered 
voice test results noted as 15/15 each ear.  Service medical 
records dated October to December 1964 show that the veteran 
was treated in service for otitis media.  Service medical 
records dated October 12 and October 19, 1964 reflect that 
the veteran reported having had frequent otitis media as a 
child.  A November 18, 1964 notation reflects that the 
veteran reported having had ear infections since childhood.  
It was noted in a November 23, 1964 treatment record that the 
veteran had considerable scarring of the tympanic membranes 
in both ears and diagnoses included otitis media.  

A November 23, 1964 service medical record shows that the 
veteran was found to have completely normal hearing 
bilaterally with no disease of the ear.  There are no 
references in the service medical records to the veteran 
being evaluated or treated for acoustic trauma to the ears.  
At discharge in December 1964, audiometric testing showed 
puretone thresholds of 0 decibels from 500 through 3000 Hertz 
in each ear.  Left ear puretone thresholds were 20 decibels 
at 4000 Hertz and 30 decibels at 6000 Hertz.  Right ear 
puretone thresholds were 10 decibels at both 4000 and 6000 
Hertz.  

A VA outpatient treatment record dated July 2002 notes that 
the veteran reported having had right ear surgery for hearing 
loss 15 years earlier.  Occupational hearing test results 
dated March 2003 note severe high frequency hearing 
impairment with slight low frequency impairment of the left 
ear and moderately severe high frequency impairment of the 
right ear.  

A November 2003 VA examination report includes audiometric 
testing reflecting bilateral hearing loss.  Following a 
review of the claims folder, the examiner opined that the 
veteran's current hearing loss is more likely than not due to 
excessive noise exposure working in a paper mill for 36 
years, with an underlying conductive pathology of the left 
ear.  Absent any medical evidence to the contrary, the Board 
finds that the veteran's current hearing loss is not related 
to service. 
There is no medical evidence of record showing a nexus 
between the veteran's chronic ear disease in service and 
hearing loss, if any, no medical evidence of acoustic trauma 
in service causing hearing loss, and no medical evidence 
linking the veteran's current hearing loss to service.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the veteran's 
current bilateral hearing loss.  

In regard to the veteran's claim for service connection for 
tinnitus, there is no medical evidence of record to support 
the veteran's contention that his tinnitus is related to 
service.  His service medical records are negative for 
complaints of, or treatment for, tinnitus, and there is no 
post service medical evidence showing that his tinnitus is 
related to service.  The November 2003 VA hearing examination 
report concludes that the veteran's tinnitus is more likely 
than not normally occurring.  Absent any medical evidence to 
the contrary, the Board finds that service connection is not 
warranted for tinnitus.

As the preponderance of the evidence weighs against 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the benefit-of-the-doubt doctrine does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


